DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/22 has been entered.
 
Response to Amendment

Applicant's Amendment and Response filed 07/06/2022 has been entered and made of record. This application contains 11 pending claims. 
Claims 16-18, 20-21, 27 and 30 have been amended.
Claims 19 and 22-24 are cancelled.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	Response to Arguments
Applicant’s arguments with respect to claim(s) 16 and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that Sohn and Park do not teach the new limitations in claim 16 and 27. However, Hornsby (previously used in Action mailed on 5/04/22) teach all the new limitations as in claims 16 and 27. See Office action below.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: signal source, monitoring device in claim 16.
According to the specification and drawing, the signal source is any generic voltage source and monitoring device appears to be a TDR.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 20-21 and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornsby and further in view of Sohn.

Regarding to claim 16, Hornsby discloses an apparatus for monitoring a condition of an electrical power transmission medium (fig. 1-2 abstract and paragraph 0003), the apparatus comprising: 
a signal source (fig. 2[18 and 20]) for transmitting a signal to travel along the electrical power transmission medium (paragraph 28-29 discloses 18 transmitting signals onto the conductors and receiving digital data representative of signals reflected back from the conductors and paragraph 29 discloses [the] TDR module is capable of transmitting a series of test pulses down the conductors connecting the programmable controller 10 and the loads 14); and 
a monitoring device (fig. 2 and paragraphs 28-29 the TDR receive the reflection and thereafter generate digital data representative of the reflection. Thereafter, the processing element 18 can analyze the digital data to determine if a conductor is damaged and attempt to identify a location of the damage) configured to:
detect one or more reflected signals (paragraphs 28-29) in the electrical power transmission medium (power cable), 
use the or each detected reflected signal to determine a change in capacitance of the electrical power transmission medium (paragraph 0025 discloses the detector is capable of monitoring the impedance conditions associated with the conductors connecting the programmable controller to the loads).
determine a reference reflected signal that is based on a reference location in the electrical power transmission medium (paragraph 0029 discloses the TDR module, which can receive the reflection and thereafter generate digital data representative of the reflection), wherein the reference location in the electrical power transmission medium is a location of a discontinuity in characteristic impedance in the electrical power transmission medium (paragraph 0025 discloses detector is capable of monitoring the impedance conditions associated with the conductors connecting the programmable controller to the loads, as well as the loads 14 and paragraph 0029 discloses the processing element 18 can analyze the digital data to determine if a conductor is damaged and attempt to identify a location of the damage),
identify, based on a comparison of the change in capacitance to the reference reflected signal, a section of the electrical power transmission medium that corresponds to the change in capacitance (paragraphs 0009, 34 and 45 discloses the detector to compare the reflections to reference data), and 
determine, based on a comparison of the change in capacitance to the reference reflected signal, a length of the section (paragraph 0009, 34 and 45).
Hornsby discloses a system and a method for detecting and locating damaged conductors by monitoring the impedance condition. Inherently, to monitor impedance includes monitor the capacitance in the line) wherein the monitoring device (fig. 2 shows the TDR [20] as the monitoring device).
Furthermore paragraph 0002 of Shon discloses a cable, electromagnetic waves of an electrical signal are determined by resistance, inductance, and capacitance of the cable, and a local change in impedance may cause reflected waves at the point of change when an electrical signal is applied. Thus, the reflected-wave measurement method may detect abnormalities of a cable and positions of abnormalities by analyzing waveforms of the reflected waves.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to detect the change in capacitance, resistance, inductance in order to detect abnormality position of the cable.


Regarding to claim 17, Hornsby in view of Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is further configured to use an arrival time of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (paragraphs 0003, 0009, 0030 and figs. 4-5, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 18, Hornsby in view of Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is further configured to use a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (the function of the TDR is to detect the change in amplitude or magnitude of the reflected signal. When the cable has a defect the impedance at the defective position would be changed. Therefore, the monitoring device would detect the change in magnitude of the reflected signal to detect the position of the abnormality in the cable and paragraph 0044 of Hornsby discloses “compares the reflection of each test pulse to a threshold signal of a different magnitude”).


Regarding to claim 20, Hornsby in view of Sohn discloses the apparatus according to claim 16 wherein the monitoring device (fig. 1[300]) is further configured to use the or each detected reflected signal to determine a location of a section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium (paragraph 0002 of Sohn).

Regarding to claim 21, Hornsby in view of Sohn discloses the apparatus according to claim 20 wherein the monitoring device (fig. 1[300]) to detect the change in capacitance of the cable) is further configured to compare the or each detected reflected signal with the reference reflected signal to determine the location of the section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium ((paragraphs 0009, 34 and 45 of Sohn disclose the detector to compare the reflections to reference data)).



Regarding to claim 25, Hornsby in view of Sohn discloses the apparatus according to claim 16 wherein the monitoring device is configured to use the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium with time (paragraph 0045 of Hornsby and paragraphs 0003, 0009, 0030 and figs. 4-5 of Sohn, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 26, Hornsby in view of Sohn discloses the apparatus according to claim 16 wherein the electrical power transmission medium is an electrical power transmission line or cable (Cable 10 of Hornsby and figs. 1, 2 cable 20 of Sohn).

Regarding to claim 27, Hornsby discloses a method for monitoring a condition of an electrical power transmission medium (paragraph 0001), the method comprising: 
transmitting a signal to travel along the electrical power transmission medium (paragraph 28-29 discloses 18 transmitting signals onto the conductors and receiving digital data representative of signals reflected back from the conductors and paragraph 29 discloses [the] TDR module is capable of transmitting a series of test pulses down the conductors connecting the programmable controller 10 and the loads 14); 
detecting one or more reflected signals (paragraphs 28-29) in the electrical power transmission medium (power cable); and 
using, via a monitoring device (fig. 2 and paragraphs 28-29 the TDR receive the reflection and thereafter generate digital data representative of the reflection. Thereafter, the processing element 18 can analyze the digital data to determine if a conductor is damaged and attempt to identify a location of the damage), the or each detected reflected signal to determine a change in capacitance of the electrical power transmission medium (paragraph 0025 discloses the detector is capable of monitoring the impedance conditions associated with the conductors connecting the programmable controller to the loads),
determining, via the monitoring device, a reference reflected signal that is based on a reference location in the electrical power transmission medium (paragraph 0029 discloses the TDR module, which can receive the reflection and thereafter generate digital data representative of the reflection), wherein the reference location in the electrical power transmission medium is a location of a discontinuity in characteristic impedance in the electrical power transmission medium (paragraph 0025 discloses detector is capable of monitoring the impedance conditions associated with the conductors connecting the programmable controller to the loads, as well as the loads 14 and paragraph 0029 discloses the processing element 18 can analyze the digital data to determine if a conductor is damaged and attempt to identify a location of the damage),
identifying, via the monitoring device, based on a comparison of the change in capacitance to the reference reflected signal, a section of the electrical power transmission medium that corresponds to the change in capacitance (paragraphs 0009, 34 and 45 discloses the detector to compare the reflections to reference data); and 
determining, via the monitoring device, based on a comparison of the change in capacitance to the reference reflected signal, a length of the section (paragraph 0009, 34 and 45).
Hornsby discloses a system and a method for detecting and locating damaged conductors by monitoring the impedance condition. Inherently, to monitor impedance includes monitor the capacitance in the line) wherein the monitoring device (fig. 2 shows the TDR [20] as the monitoring device).
Furthermore paragraph 0002 of Shon discloses a cable, electromagnetic waves of an electrical signal are determined by resistance, inductance, and capacitance of the cable, and a local change in impedance may cause reflected waves at the point of change when an electrical signal is applied. Thus, the reflected-wave measurement method may detect abnormalities of a cable and positions of abnormalities by analyzing waveforms of the reflected waves.
Therefore, at the time before the effective filing date, it would have been obvious to a POSITA to detect the change in capacitance, resistance, inductance in order to detect abnormality position of the cable.


Regarding to claim 28, Hornsby in view of Sohn discloses the method according to claim 27 including using an arrival time of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (paragraphs 34 of Hornsby, TDR for detect the position of the defect in the cable based on time).

Regarding to claim 29, Hornsby in view of Sohn discloses the method according to claim 27 including using a magnitude or amplitude of the or each detected reflected signal to determine the change in capacitance of the electrical power transmission medium (the function of the TDR is to detect the change in amplitude or magnitude of the reflected signal. When the cable has a defect the impedance at the defective position would be changed. Therefore, the monitoring device would detect the change in magnitude of the reflected signal to detect the position of the abnormality in the cable and paragraph 0044 of Hornsby discloses “compares the reflection of each test pulse to a threshold signal of a different magnitude”).


Regarding to claim 30, Hornsby in view of Sohn discloses the method according to claim 27 including using the or each detected reflected signal to determine the location of a section of the electrical power transmission medium that corresponds to the change in capacitance of the electrical power transmission medium (paragraph 0002 of Sohn).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863